TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00749-CV



                                    Juan Ramirez, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-FM-05-003828, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING


                             MEMORANDUM OPINION


               The clerk’s record in this cause was filed on December 1, 2006, and no reporter’s

record has been filed. Appellant’s brief was therefore due on December 21, 2006. See Tex. R. App.

P. 38.6(a). The brief has not been received and no extension of time has been requested or granted.

This Court sent notice that the brief was overdue to appellant’s retained attorney, Donna Hall Keith,

on January 22, 2007, and again on March 19, 2007. To date, counsel has not responded to this

Court’s notices that the brief is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to pursue his appeal, whether appellant is indigent, and, if he is not indigent,

whether retained counsel has abandoned this appeal. See Tex. R. App. P. 38.8(a)(2), see also Tex. R.

App. P. 38.8(b)(2). The court shall make appropriate findings and recommendations, and a

supplemental record from this hearing, including copies of all findings and orders and a transcription
of the court reporter’s notes, shall be forwarded to the clerk of this Court no later than June 15, 2007.

See Tex. R. App. P. 38.8(b)(3).



                                                __________________________________________

                                                David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Abated

Filed: May 14, 2007




                                                   2